Citation Nr: 0636608	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  05-00 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
left shoulder injury.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the residuals of a right shoulder rotator cuff 
repair.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for sciatica of the left lower extremity.   


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The veteran had active military service from January 1982 to 
January 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.                  

In the May 2004 rating action, the RO granted the veteran's 
claims for entitlement to service connection for the 
residuals of a right shoulder rotator cuff repair, assigning 
a 10 percent disability rating; sciatica of the left lower 
extremity, assigning a 10 percent disability rating; and 
degenerative joint disease of the right knee, assigning a 
noncompensable disability rating.  By an August 2004 
statement, the veteran disagreed with the disability 
evaluations assigned to the aforementioned service-connected 
disabilities.  The RO issued a statement of the case (SOC) in 
October 2004.  In December 2004, the veteran filed his 
substantive appeal, VA Form 9, in which he stated that he was 
only appealing the issues of entitlement to an initial 
evaluation in excess of 10 percent for a right shoulder 
disability, and entitlement to an initial evaluation in 
excess of 10 percent for sciatica of the left lower 
extremity.     

A substantive appeal must be filed within 60 days from the 
date that the RO mails the SOC or within the remainder of the 
1-year period from the date of mailing of the notification of 
the RO's decision being appealed.  38 C.F.R. § 20.302 (2006).  
There is no indication that the veteran filed any statement 
or correspondence within the allowed time limits that may be 
construed as a substantive appeal as to the issue of 
entitlement to an initial compensable rating for degenerative 
joint disease of the right knee, and that issue is not before 
the Board.  See Archbold v. Brown, 9 Vet. App. 124 (1996) (a 
notice of disagreement initiates appellate review in VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of 
substantive appeal after statement of the case is issued).

The record reflects that the veteran requested a Board 
hearing in conjunction with this appeal, and that such a 
hearing was scheduled for February 2006.  However, he 
withdrew his hearing request prior to the scheduled hearing 
as he was out of the country and would not be able to attend.  
See 38 C.F.R. § 20.702(e).

By correspondence from the veteran, received by the Board in 
January 2006, the veteran once again raised the issue of 
entitlement to a compensable rating for degenerative joint 
disease of the right knee.  Thus, it appears that he is 
seeking to reopen that claim and, as such, the matter is 
referred to the RO for appropriate action.   

In a September 2005 rating action, the RO denied the 
veteran's claim of entitlement to service connection for the 
residuals of a left shoulder injury.  In January 2006, the 
veteran filed a notice of disagreement; however, a statement 
of the case has not been issued by the RO.

The issue of entitlement to service connection for the 
residuals of a left shoulder injury is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

In January 2006, prior to the promulgation of a decision by 
the Board, the veteran withdrew his appeal in regard to the 
issues of entitlement to an initial evaluation in excess of 
10 percent for the residuals of a right shoulder rotator cuff 
repair, and entitlement to an initial evaluation in excess of 
10 percent for sciatica of the left lower extremity.






CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to an initial 
evaluation in excess of 10 percent for the residuals of a 
right shoulder rotator cuff repair have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).

2.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to an initial 
evaluation in excess of 10 percent for sciatica of the left 
lower extremity have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Following the May 2004 rating action in which the RO granted 
the veteran's claims for service connection for the residuals 
of a right shoulder rotator cuff repair and sciatica of the 
left lower extremity, the veteran perfected an appeal for 
higher initial ratings for the aforementioned service-
connected disabilities.   

In a statement from the veteran, received by the Board in 
January 2006, the veteran stated that he was "satisfied with 
the VA's compensation decision on previous disabilities."  
The Board construes the veteran's statement as a withdrawal 
of his appeal for the issues of entitlement to an initial 
evaluation in excess of 10 percent for the residuals of a 
right shoulder rotator cuff repair, and entitlement to an 
initial evaluation in excess of 10 percent for sciatica of 
the left lower extremity.  As a result, no allegation of 
error of fact or law remains before the Board for 
consideration with regard to the aforementioned issues.  
Hence, the Board finds that the veteran has withdrawn his 
claims as to the aforementioned issues and, as such, the 
Board does not have jurisdiction to review the appeal as to 
the aforementioned issues and the appeal with respect to the 
aforementioned issues is dismissed.   



ORDER

The claim of entitlement to an initial evaluation in excess 
of 10 percent for the residuals of a right shoulder rotator 
cuff repair is dismissed.  

The claim of entitlement to an initial evaluation in excess 
of 10 percent for sciatica of the left lower extremity is 
dismissed.  


REMAND

By a September 2005 rating action, the RO denied the 
veteran's claim for service connection for the residuals of a 
left shoulder injury.  In a statement from the veteran, 
received by the Board in January 2006, the veteran stated 
that he was "contesting the left shoulder injury."  This 
statement may be accepted as a notice of disagreement with 
the September 2005 rating decision.  See 38 C.F.R. § 20.300 
(2006).  The RO has not issued a statement of the case.  The 
United States Court of Appeals for Veterans Claims has held 
that, where the record contains a notice of disagreement as 
to an issue, but no statement of the case, the issue must be 
remanded to the RO to issue a statement of the case, and to 
provide the veteran an opportunity to perfect the appeal.  
Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate action 
pursuant to 38 C.F.R. § 19.26 (2006), to 
include furnishing the veteran and his 
representative with an appropriate 
statement of the case with respect to the 
issue of entitlement to service connection 
for the residuals of a left shoulder 
injury.  The veteran and his 
representative should be advised of the 
need to file a timely substantive appeal 
if the veteran desires to complete an 
appeal as to this issue.  If the veteran 
perfects the appeal as to the 
aforementioned issue, the case should be 
returned to the Board for appellate 
review.  38 C.F.R. §§ 20.202, 20.302 
(2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


